EACOMBE, Circuit Judge
(dissenting). I am unable to concur with my Associates, not by reason of any difference of opinion as to the law, but because it seems to me that they are applying the law to a state of facts not found. The trial judge did not take the case from the jury and direct a verdict; in such a situation every proposition of fact about which the testimony is conflicting would be considered as found in favor of the party against whom verdict was directed. The cause was tried by the court, without a jury, and it is upon the findings of fact only that this court can review his conclusion that plaintiff was not entitled to recover. Upon the vital question of fact, viz., whether or not when the operation began the rope was defective or unfit to sustain the strain which it might be expected it would be subjected to, there is no finding at all, nor any request to find. The majority of the court reach the conclusion of fact that it was unfit to meet expected strain because they credit some witnesses and discredit others. But it seems to me that in a case tided as this was, such is not the function of an appellate court.
There was a sharp conflict of testimony as to the breaking of the rope and its condition. Witnesses for the plaintiff testified that the rope was lJ4-inch (might have been originally lJ4-inch, they grow smaller with use); that it looked dark anil had the appearance of having been in use over a year; that it looked damp, as if it had been lying in the rain; that, upon opening the strands, it looked dark and smelled sour; that a new rope will break with a straight cut, while an old one will frazzle out; that this one broke when exposed to little strain, to the ordinary strain of a guy rope; that it broke uneven like a torn sponge, all frazzled and dusty like; that one of these witnesses before the accident reported to the mate of the steamship that the rope was no good, and was told to go on with it and that a pre-venter rope would be furnished.
On the other hand, witnesses for the ship testified that it was a 2A/%-inch rope (possibly 2J4 from use); that it was 3 months old, and had been used only 28 days; that it was examined before the accident by one of the ship’s officers and by the superintendent of the stevedore, and was then in good condition; that it broke with a sharp, clean break, where it had been nipped by the chain sling; that those using it had been cautioned several times not to put extra strain on it by heaving in-board before the sling was clear of the truck, but repeatedly disobeyed these instructions; that when it broke it was jammed between two parts of the chain; that its condition was good; that there was new tackle on board ready to be furnished for this guy on request, but that no such request was made to any of the ship’s officers, and no *420one said to any of them that the rope was not in' good condition or unfit for use.
The trial judge discredited the witnesses who testified that they called attention to the defect. These are the same witnesses who testified that the break was frazzled and that no undue strain was applied. He credited the witnesses who testified that no notification of unfit condition was given to the officers. These are the same witnesses who testified that the break was a clean one, where the chain had pinched the rope, and that, through improper handling, it was subjected to strains a guy was not expected to meet. Upon this state of the record, I am not satisfied that there was any defect in the rope which rendered it unfit for service as a guy rope.
That being so, I cannot vote to reverse.